Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 12, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149032                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  RANDY H. BERNSTEIN, D.P.M.,                                                                             David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 149032
                                                                    COA: 313894
                                                                    Oakland CC: 2008-096538-NM
  SEYBURN, KAHN, GINN, BESS, & SERLIN,
  P.C. and BARRY R. BESS,
              Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 20, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue
  whether the plaintiff’s claim for legal malpractice accrued at the time the defendants
  discontinued the provision of generalized legal services to the plaintiff and whether those
  services were “the matters out of which the claim for malpractice arose” under MCL
  600.5838, see Levy v Martin, 463 Mich 478 (2001).

         The State Bar of Michigan Professional Ethics Committee is invited to file a brief
  amicus curiae. Other persons or groups interested in the determination of the issues
  presented in this case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 12, 2014
           t1209
                                                                               Clerk